 


 HR 1719 ENR: John Muir National Historic Site Expansion Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1719 
 
AN ACT 
To authorize the Secretary of the Interior to acquire approximately 44 acres of land in Martinez, California, for inclusion in the John Muir National Historic Site, and for other purposes. 
 

1.Short titleThis Act may be cited as the John Muir National Historic Site Expansion Act. 2.DefinitionsIn this Act:
(1)Historic siteThe term Historic Site means the John Muir National Historic Site in Martinez, California, established by Public Law 88–547 (78 Stat. 753). (2)MapThe term map means the map entitled John Muir National Historic Site Proposed Boundary Expansion, numbered 426/127150, and dated November 2014.
(3)SecretaryThe term Secretary means the Secretary of the Interior. 3.John Muir National Historic Site land acquisition (a)AcquisitionThe Secretary may acquire by donation the approximately 44 acres of land and any interests in the land that is identified on the map.
(b)BoundaryOn the acquisition of the land authorized under subsection (a), the Secretary shall adjust the boundaries of the Historic Site to include the acquired land. (c)AdministrationThe land and any interests in land acquired under subsection (a) shall be administered as part of the National Historic Site.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
